Citation Nr: 0104356	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  94-30 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for the residuals of the 
removal of epidermal inclusion cysts and hemangioma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The appellant had active military service from July 1964 to 
July 1975.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDING OF FACT

The residuals of the removal of epidermal inclusion cysts and 
hemangioma is manifested by a well-healed non-tender 3-1/2 
inch scar on the right side of the neck that does not 
interfere with function and is not disfiguring.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for the 
residuals of the removal of epidermal inclusion cysts and 
hemangioma are not met.  38 U.S.C.A. §§ 1155 (West 1991); 38 
C.F.R. §§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805, 
7806 and 7819 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an increased 
evaluation for the service-connected residuals of the removal 
of epidermal inclusion cysts and hemangioma because of the 
severity of the scarring.  It is essential in the evaluation 
of a disability that each disability be viewed in 
relationship to its history.  38 C.F.R. §§ 4.1, 4.41; Peyton 
v. Derwinski, 1 Vet. App. 282, 287 (1991).  Historically, the 
July 1964 enlistment examination showed a 1 1/2-inch scar on 
the right cheek.  In January 1967, the veteran complained of 
a swollen and painful neck after receiving an elbow to the 
neck while playing basketball.  He underwent incision and 
drainage of an 8x8 centimeter tender mass from the posterior 
compartment of the right neck.  In December 1968 he was 
treated for cellulitis on the neck.  In October 1972, a 
biopsy of the right lower eyelid was performed that revealed 
an epidermal inclusion cyst.  In May 1973, he was treated for 
an infected sebaceous cyst of the right cheek.  An August 
1973 periodic examination showed a 10-centimeter surgical 
keloid scar of the left neck.  In October 1974, the veteran 
requested the removal of cysts from his face.  In November 
1974, two cysts were excised from the right temporal area and 
one from the left ear.  The diagnosis was epidermal inclusion 
cyst and focal granulomatous inflammation.  The June 1975 
separation examination notes a 10 cm. surgical scar on the 
right neck.  The summary noted a history of the removal of a 
hemangioma from the right neck in 1965 and removal of 
sebaceous cysts from the face in October 1974 .  

Post service VA records shows that in February 1992, 
epidermal cysts were removed from the front and back left 
ear.  

A rating decision in July 1992 granted service connection for 
the removal of a hemangioma from the right neck and epidermal 
inclusion cysts assigning a noncompensable evaluation.  

Disability evaluations are administered under VA's Schedule 
for Rating Disabilities that is found in 38 C.F.R. Part 4 and 
is designed to compensate a veteran for the average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
1991).  Separate diagnostic codes identify the various 
disabilities.  Id.  Although the evaluation of a service-
connected disability requires a review of the veteran's 
medical history concerning that disorder, the primary concern 
in a claim for an increased evaluation for a service-
connected disability is the present level of disability.  The 
U.S. Court of Veterans Appeals (now the U.S. Court of Appeals 
for Veterans Claims, hereinafter the Court), has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

With these regulations and this Court decision in mind, the 
Board will address the evaluation of the present level of the 
veteran's service-connected disability.  Benign new growths 
of the skin are evaluated on the basis of any related scars, 
disfigurement, etc.  38 C.F.R. Part 4, Code 7819.

A 10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration or superficial scars 
that are tender and painful on objective demonstration.  38 
C.F.R. Part 4, Codes 7803, 7804.  Scars may also be evaluated 
on the basis of any related limitation of function of the 
body part that they affect.  38 C.F.R. Part 4, Code 7805.  
Under Diagnostic Code 7800, disfiguring scars of the head, 
face, or neck are rated noncompensable when slight; 10 
percent when moderate, disfiguring; 30 percent when severe, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles; and 50 percent when there is 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  

Also, under Diagnostic Code 7819 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, benign new skin growths are 
rated as for eczema.  As with eczema, the evaluation will 
depend upon the location and extent of the disease and the 
repugnant disfigurement or other disabling characteristics of 
the manifestations of the disease.  38 C.F.R. Part 4, Code 
7813.  Under Diagnostic Code 7806, eczema with ulceration or 
extensive exfoliation or crusting, and  systemic or nervous 
manifestations, or exceptionally  repugnant warrants a 50 
percent evaluation.  A 30 percent evaluation is warranted 
with exudation or constant itching, extensive lesions, or 
marked disfigurement.  A 10 percent evaluation requires 
exfoliation, exudation or itching and involvement of an 
exposed surface or extensive area.  A noncompensable 
evaluation is warranted for eczema with slight, if any, 
exfoliation, exudation or itching that is on a nonexposed 
surface or small area.  38 C.F.R. Part 4, Code 7806.

After reviewing the evidence of record, it is found that the 
disability picture does not approximates the criteria for a 
10 percent disability evaluation.  I do not find satisfactory 
evidence that the scarring has caused exfoliation, exudation 
or itching, involving an exposed surface or extensive area.  
The April 1992 VA examination report noted a well-healed scar 
that was measured longitudinally as 3-1/2 inches on the right 
side of the neck.  The veteran described tingling in that 
area.  Small cystic acne was noted around that area.  

The record shows that the veteran's scarring is limited to 
the right neck.  Objective clinical findings confirm that 
there is no current extensive involvement of the skin.  The 
clinical data reveals no history of exacerbation of skin 
problems and the veteran also offers no current skin 
complaints.  The scarring has not been described as poorly 
nourished, ulcerated, tender or painful.  Further, the 
medical evidence does not reveal that his condition is 
disfiguring or causes impairment in function of the neck.  
Accordingly, entitlement to a compensable rating is not 
demonstrated.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's disability 
produces such an exceptional or unusual disability picture as 
to render impractical the applicability of the regular 
schedular standard and thereby warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
This case does not present factors such as marked 
interference with employment or frequent periods of 
hospitalization.  The veteran has not been hospitalized for 
his service connected disability.  Neither his statements nor 
the medical records indicate that any disability due to the 
residuals of the removal of epidermal inclusion cysts and 
hemangioma warrants the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).


ORDER

A compensable evaluation for the residuals of the removal of 
epidermal inclusion cysts and hemangioma is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

